DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "a liquid mist" and "a liquid spray".  Claim 13 also recites "a liquid mist" and "a liquid spray". The examiner cannot determine whether double inclusion is intended. Correction is required

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Frank (5,193,440) in view of Vadevoulis et al. (2006/0075904A1).
Frank discloses the invention substantially as claimed including: (regarding claim 1) a food-receiving chamber 64 sized to receive at least one food item; a cutting structure 94 configured to cut the at least one food item when pressed into contact therewith; an impeller 66 for impelling the at least one food item into contact with the cutting structure; a food orientation structure (internal side wall of the chute 64) positioned to maintain a desired orientation for the at least one food item placed in the food chamber; a heating system 30 for heating the fluid; an fluid chamber 14 configured to store fluid; a heating system 30 for heating the oil.  Frank doesn’t show an oil introduction system being operable to introduce at least one of an oil mist and an oil spray in the frying chamber.  However, Vadevoulis et al. teaches the use of the oil introduction system being operable to introduce at least an oil spray 153 or 155 in the fluid chamber for the purpose of providing oil currents that are useful in moving foodstuffs. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Frank by providing the oil introduction system being operable to introduce at least one of an oil spray in the fluid chamber as taught by Vadevoulis et al. in order to obtain a device that provides oil currents that are useful in moving foodstuffs. 
Also, Frank teaches:
Claim 2; wherein the food orientation structure extends from at least one of the cutting structure and the impeller (see Fig. 1).
Claim 6; an array of blades 94 (see Fig. 18) arranged to chop the at least one food item.

Claim 10; the impeller is driven by a motor (see col. 8 the electric motor) to move towards the cutting structure.
Claim 11; wherein the liquid is oil (see Background of the Invention).

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Frank (5,193,440) in view of Vadevoulis et al. (2006/0075904A1) as applied to claim 1 above, and further in view of Whitney (2018/0169880 A1).
The modified device of Frank discloses the invention substantially as claimed except for an array of blades includes at least one blade extending parallel to a first axis; wherein the at least one blade is at least one first blade, and wherein the array of blades includes at least one second blade extending parallel to a second axis that is one of oblique and perpendicular to the at least one first blade; and a set of projections/spikes.  However, Whitney teaches the use of an array of blades (see Fig. 11) includes at least one blade extending parallel to a first axis; wherein the at least one blade is at least one first blade, and wherein the array of blades includes at least one second blade extending parallel to a second axis that is one of oblique and perpendicular to the at least one first blade (see Fig. 11); and a set of projections/spikes 900 for the purpose of dicing the food product such as potatoes. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Frank by providing the above limitations as taught by Whitney in order to obtain a device that dice the food product such as potatoes. 

Allowable Subject Matter
Claims 12 and 14-18 are allowed.
Claims 9 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724